                               Case 8:19-bk-08638-CPM      Doc 430-3           Filed 09/03/20   Page 1 of 3
Label Matrix for local noticing               Terrence G Banich                                 Ashley L.F. Barriere
113A-8                                        321 N. Clark Street                               Huber Thomas & Marcelle
Case 8:19-bk-08638-CPM                        Suite 1600                                        1100 Paydras Street, Suite 2200
Middle District of Florida                    Chicago, IL 60654-4614                            New Orleans, LA 70163-1123
Tampa
Thu Sep 3 13:57:44 EDT 2020
DNC Holdings, Inc.                            Vernon Decossas                                   George G Faia
3409 16th Street                              4200 George Bean Parkway Suite 2502               c/o Kevin P. McCoy
Metairie, LA 70002-3495                       Tampa, FL 33607-1487                              Carlton Fields, PA
                                                                                                4221 W. Boy Scout Blvd., Suite 1000
                                                                                                Tampa, FL 33607-5780

Gregory G. Faia                               Ryan K French                                     Jeffrey M Gabriel
c/o Michael W. Magner                         Taylor, Porter, Brooks & Phillips, LLP            Saw.com
Jones Walker                                  450 Laurel Street, 8th Floor                      37 South Street
201 St. Charles Avenue, Ste. 5100             P. O. Box 2471                                    Northborough, MA 01532-2603
New Orleans, LA 70170-5101                    Baton Rouge, LA 70821-2471

Michael Gardner                               Andrew R. Lee                                     Jacques C Mestayer
113 18th Street                               Jones Walker                                      Huber Thomas & Marcelle
Belleair Beach, FL 33786-3313                 201 St. Charles Ave.                              1100 Poydras Street, Suite 2200
                                              51st Floor                                        New Orleans, LA 70163-1123
                                              New Orleans, LA 70170-5100

Thomas E. Schafer, III                        Donald Simonton                                   Sigmund Solares
328 Lafayette Street                          Shumaker, Loop & Kendrick, LLP                    Shumaker, Loop & Kendrick, LLP
New Orleans, LA 70130-3244                    c/o Steven M. Berman, Esq.                        c/o Seth Traub
                                              101 E. Kennedy Boulevard                          101 E. Kennedy Blvd., Ste. 2800
                                              Suite 2800                                        Tampa, FL 33602-5153
                                              Tampa, FL 33602-5153
The Producers, Inc.                           Candide Finanz GmbH                               Deloitte AG
c/o Michael Gardner                           Alte Wollerauerstrasse 53                         General Guissan-Qual 38
113 18th Street                               CH-8832 Wollerau                                  Postfach 2232
Belleair Beach, FL 33786-3313                 Switzerland                                       CH-8022 Zurich
                                                                                                Switzerland

Deloitte Tax LLP                              Deloitte Tax LLP                                  Domain Apps, LLC
333 SE 2nd Avenue #3600                       701 Poydras Street #4200                          3409 16th Street
Miami, FL 33131-2205                          New Orleans, LA 70139-7760                        Metairie, LA 70002-3495



Donald Simonton -                             Faia Development Group, LLC                       Faia Investments LLC
Shumaker, Loop & Kendrick, LLP                c/o WJ Leblanc                                    3409 16th Street
c/o Steven M. Berman, Esq.                    485 Fairfield Ave.                                Metairie, LA 70002-3495
101 E. Kennedy Bouelvard                      Gretna, LA 70056-7033
Suite 2800
Tampa, FL 33602-5153
Faia and Associates, LLC                      Grant Thornton Consulting AG                      Gregory Faia
c/o David S. Daly, Esq.                       Im Tiergarten 7                                   c/o David S. Daly, Esq.
Frilot LLC                                    CH-8055 Zurich                                    Frilot LLC
1100 Poydras Street #3700                     Switzerland                                       1100 Poydras Street #3700
New Orleans, LA 70163-3600                                                                      New Orleans, LA 70163-3600

Hawthorne Waymouth & Carroll                  Hunt Telecommunications, Inc                      Keypath, LLC
509 W Morris Ave                              509 W Morris Ave                                  4200 George J Bean Pkwy #250
Hammond, LA 70403-4023                        Hammond, LA 70403-4023                            Tampa, FL 33607-1486
                              Case 8:19-bk-08638-CPM              Doc 430-3           Filed 09/03/20      Page 2 of 3
Maples & Calder                                      Michael Gardner -                                    Scott P. Yount
PO Box 309, Ugland House                             c/o Herbert R. Donica                                Garrison Yount Forte & Mulcahy, LLC
Grand Cayman, KY1-1104                               238 East Davis Blvd.                                 601 Bayshore Blvd., Ste. 800
Cayman Islands                                       Suite 209                                            Tampa, FL 33606-2760
                                                     Tampa, FL 33606-3756

Sigmund Solares                                      Sigmund Solares -                                    Verizon Wireless
c/o Stephen Huber, Esq                               c/o Steven M Berman, Esq.                            1095 Avenue of the Americas
1100 Poydras Street #2200                            Shumaker, Loop & Kendrick, LLP                       New York, NY 10036-6704
New Orleans, LA 70163-1123                           101 E. Kennedy Blvd., Suite 2800
                                                     Tampa, FL 33602-5153

Vernon Decossas                                      Larry S. Hyman +                                     Steven M Berman +
4200 George Bean Pkwy #2502                          PO Box 18625                                         Shumaker, Loop & Kendrick, LLP
Tampa, FL 33607-1487                                 Tampa, FL 33679-8625                                 101 E. Kennedy Blvd., Suite 2800
                                                                                                          Tampa, FL 33602-5153


Alberto F Gomez Jr. +                                Donald R Kirk +                                      Herbert R Donica +
Johnson Pope Bokor Ruppel & Burns, LLP               Carlton Fields, P.A.                                 Donica Law Firm P.A.
401 East Jackson Street, Suite 3100                  PO Box 3239                                          238 East Davis Boulevard, Suite 209
Tampa, FL 33602-5228                                 4221 W. Boy Scout Blvd., #1000 (33602)               Tampa, FL 33606-3756
                                                     Tampa, FL 33607-5743

United States Trustee - TPA7/13 +                    Robert F Elgidely +                                  Seth P. Traub +
Timberlake Annex, Suite 1200                         Fox Rothschild LLP                                   Shumaker Loop & Kendrick, LLP
501 E Polk Street                                    2 South Biscayne Boulevard, Suite 2750               101 East Kennedy Boulevard
Tampa, FL 33602-3949                                 Miami, FL 33131-1833                                 Suite 2800
                                                                                                          Tampa, FL 33602-5153

Scott P Yount +                                      Daniel R Fogarty +                                   Heather L Ries +
Garrison Yount Forte & Mulcahy LLC                   Stichter, Riedel, Blain & Postler, P.A.              Fox Rothschild LLP
423 S Hyde Park Avenue                               110 East Madison Street, Suite 200                   777 South Flagler Drive, Suite 1700
Tampa, FL 33606-2268                                 Tampa, FL 33602-4718                                 West Palm Beach, FL 33401-6159


Scott A Underwood +                                  Kevin P McCoy +                                      John R Yant +
Underwood Murray, P.A.                               Carlton Fields Jorden Burt                           Carlton Fields Jorden Burt, P.A.
100 North Tampa St, Suite 2325                       4221 West Boy Scourt Boulevard                       4221 West Boyscout Boulevard, Suite 1000
Tampa, FL 33602-5842                                 Suite 1000                                           Post Office Box 3239 (33601)
                                                     Tampa, FL 33607-5780                                 Tampa, FL 33601-3239

Stephen M Huber +                                    Logan E Schonekas +                                  Jean-Paul Layrisson +
Huber Thomas & Marcelle                              Huber Thomas & Marcelle                              Scandurro and Layrisson, LLC
1100 Poydras Street, Suite 2200                      1100 Paydras Street, Suite 2200                      607 St. Charles Avenue
New Orleans, LA 70163-1123                           New Orleans, LA 70163-1123                           New Orleans, LA 70130-3444


Brian R Anderson +                                   Adam M Gilbert +
Fox Rothschild LLP                                   Underwood Murray, P.A.
300 North Greene Street, Suite 1400                  100 North Tampa Street, Suite 2325
Greensboro, NC 27401-2171                            Tampa, FL 33602-5842




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                            Case 8:19-bk-08638-CPM           Doc 430-3        Filed 09/03/20   Page 3 of 3
(u)Ads Squared, LLC                             (u)Domain Apps, LLC                            (u)Faia & Associates, LLC




(u)Faia Development Group, LLC                  (u)Law Office of David I. Courcelle, LLC       (u)Catherine Peek McEwen
                                                                                               Tampa




(u)Voodoo.com LLC                               (d)DNC Holdings, Inc. -                        (d)Domain Apps, LLC
                                                3409 16th Street                               3409 16th Street
                                                Metairie, LA 70002-3495                        Metairie, LA 70002-3495



(u)Note: Entries with a ’+’ at the end of the   End of Label Matrix
name have an email address on file in CMECF     Mailable recipients    55
-------------------------------------------     Bypassed recipients    10
Note: Entries with a ’-’ at the end of the      Total                  65
name have filed a claim in this case
